Citation Nr: 0717708	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service from March 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.
  

FINDINGS OF FACT

1.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

2.  The veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  Medical evidence demonstrates a well-groomed, 
well-developed veteran with no functional restrictions 
involving his upper extremities, who can stand up from the 
chair without assistance.  The veteran reported that he and 
his wife drive to church two times per week.   


CONCLUSION OF LAW

The criteria for special monthly pension based upon the need 
of regular aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)- 
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden. "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.

A veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a 
disability rated as permanent and total (but not including 
total rating based upon unemployability under 38 C.F.R. § 
4.17) and (1) has additional disability or disabilities 
independently ratable at 60 percent or more, or (2) by reason 
of disability or disabilities, is permanently housebound but 
does not qualify for special monthly pension at the "aid and 
attendance" rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 
C.F.R. § 3.351(d)(1) and (2) (2006).

A veteran will be determined to be "permanently housebound" 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. § 
1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2006).

VA treatment records dated from 2004 through 2005, and VA 
examination reports dated in November 2004 show that the 
veteran has Diabetes mellitus type 2 (DM), essential 
hypertension, peripheral vascular insufficiency, degenerative 
joint disease of the knees, pending right knee replacement, 
and status post right herniorrhaphy.   

In a November 2004 examination for housebound status or 
permanent need for the regular aid and attendance of another 
person, the veteran was noted to have arrived for the 
examination walking with cane assistance accompanied by his 
wife in a private car.  The physician indicated that the 
veteran is neither hospitalized nor permanently bedridden.  
The veteran complained of right knee pain and knocking 
requiring cane assistance, which affects his ability to 
ambulate.  During his day, the veteran enjoys watching 
television and caring for his grandsons.  

Examination revealed a well-groomed, well-developed veteran 
with erect posture.  Abnormal gait due to limp of the right 
leg was note.  Evaluation of the upper extremities noted that 
the veteran was able to undergo all his daily living 
activities without assistance.  Lower extremities noted 
adequate range of motion of the knees with edema, pain, and 
crepitancy upon motion of the right knee.  He could stand up 
from the chair without assistance, according to the 
physician.  No deformities noted in the spine.  The veteran 
indicated that he and his wife drive to church two times per 
week.  VA eye examination performed in November 2004 noted 
20/40 corrected vision in the right eye, and 20/40-2 
corrected vision in the right eye.  

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's visual 
acuity is nearly complete when corrected by lenses, and he 
thus does not meet the criteria of blindness, or near 
blindness.  He also does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  He 
does not have a disability that could be assigned a total 
schedular rating.

The veteran also does not meet the criteria to establish a 
factual need for aid and attendance of another person.  The 
November 2004 physician indicated that the veteran was able 
to walk unaided, able to feed himself, bathe and tend to 
other hygiene needs, and is able to sit up.  The veteran was 
also not found to need assistance in leaving his house or 
require nursing home care.  While the veteran's right knee is 
clearly disabling, he is able to walk on his own, without the 
assistance of another person.

The Board also finds that a preponderance of the evidence is 
against the claim for special monthly pension by reason of 
being housebound.  The evidence does not show that he is 
housebound.  There is no evidence demonstrating that the 
veteran is unable to leave the house whenever and as often as 
he likes.  While the veteran does have difficulty walking due 
to his right knee disability, he is not confined to his house 
by his disabilities.

The Board finds that the weight of the evidence does not show 
that the veteran meets the requirements for special monthly 
pension based upon the need for regular aid and attendance or 
by reason of being housebound.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Formal VCAA notice letters were issued in October and 
December 2004.  The VCAA letters notified the veteran of what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and essentially asked that the claimant 
submit any evidence in her possession that pertains to the 
claim.  This notice preceded the initial AOJ determination, 
and there was no timing defect.  The contents of the notice 
ultimately given fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has had opportunity to respond and supplement the record.  

In light of the Board's denial of the appellant's claim, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the record contains pertinent 
VA records, including the VA examination report.  There is no 
indication that any relevant records remain outstanding.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


